Citation Nr: 1021138	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  08-37 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD) with major depression 
and agoraphobia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his counselor


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1967 to July 1969.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2008 
rating decision by the Philadelphia, Pennsylvania, RO that 
granted service connection for PTSD with major depressive 
disorder and agoraphobia, rated 30 percent, effective April 
13, 2006.  An interim, July 2008, rating decision assigned an 
earlier effective date of November 21, 2003, the date of 
receipt of the Veteran's claim for service connection, and 
granted an increased (50 percent) rating for PTSD, also from 
November 21, 2003.  In January 2010, a Travel Board hearing 
was held before the undersigned; a transcript of the hearing 
is associated with the claims file.

The Board notes that an unappealed (May 2009) rating decision 
denied the Veteran a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).  Consequently, that matter is not before 
the Board.  To the extent that it may be raised by the 
Board's grant below, the matter is referred to the RO for any 
appropriate action.


FINDING OF FACT

Throughout the appeal period, the Veteran's service connected 
psychiatric disability is reasonably shown to have been 
productive of occupational and social impairment with 
deficiencies in most areas; at no time is it shown to have 
been productive of total occupational and social impairment 
due to symptoms such as gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living, disorientation to time or place, memory loss 
for names of close relatives, own occupation, or own name, or 
other symptoms of similar nature and like gravity.



CONCLUSION OF LAW

A 70 percent, but no higher, schedular rating is warranted 
for the Veteran's service connected psychiatric disability 
throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.126, 4.130, 
Diagnostic Code (Code) 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000(VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

As the rating decision on appeal granted service connection, 
and assigned a disability rating and effective date for the 
award, statutory notice has served its purpose, and its 
application is no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Letters dated in 
October 2006 and October 2007, the July 2008 statement of the 
case (SOC), and a March 2009 letter provided notice on the 
"downstream" issues of an increased initial rating and 
effective dates, and a subsequent supplemental SOC in 
November 2009 readjudicated the matter after further 
development was completed.  38 U.S.C.A. § 7105; see Mayfield 
v. Nicholson, 20 Vet. App. 537, 542 (2006).  It is not 
alleged that notice was less than adequate.  See Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
issues").  

The Veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in June 2004, November 
2007, and April 2009.  The examinations were thorough, the 
examiners expressed familiarity with the Veteran's 
psychiatric disability picture, and the findings reported 
included all necessary information for rating PTSD.  Although 
the April 2009 examiner noted that the Veteran's claims file 
was unavailable for review, the Board finds that the Veteran 
is not prejudiced by such omission, as a review of the claims 
file found no mention of psychiatric symptoms which the 
Veteran did not report to the April 2009 examiner (and which 
the examiner accepted at face value), and generally a higher 
level of functioning than the Veteran reported to the 
examiner (which the examiner also accepted at face value).  
(It is not alleged that the examination was inadequate.)  The 
Veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  

Factual Background

The Veteran served during the Vietnam era and his claimed 
stressors are witnessing a helicopter crash and amphibious 
vehicle crash which resulted in the loss of life.  His claim 
for service connection for PTSD was received in November 
2003.  

VA mental health treatment records show that, in October 
2003, the Veteran reported AH (auditory hallucinations) of 
the voices of his wife and daughter; the examiner noted some 
mild paranoid ideation without delusions.  The Veteran also 
reported crying a lot, panic attacks, poor concentration, and 
occasional suicidal thought with no plan.  In November 2003, 
the Veteran reported trouble sleeping and not being able to 
leave the house for most of the prior 10 years due to panic 
and depression.  In December 2003, he reported problems 
sleeping, anger, anxiety and inability to work because he 
cannot tolerate anyone saying anything critical of him and 
that he has lost numerous jobs in the past when he had a 
temper outburst when his performance was criticized.  These 
records include complaints of "endless nightmares of the 
helicopter crash" that the Veteran in the military and 
findings of panic disorder with agoraphobia, PTSD, 
depression, and character pathology that resulted from the 
Veteran's very difficult childhood.  Subsequent VA mental 
health treatment records show that these symptoms have 
continued; however, the Veteran enjoyed baby-sitting his 
granddaughter.  In May 2008, it was noted that the Veteran 
obsessively ruminated on incidents in the military and on 
numerous interactions with others afterwards that he 
interpreted in a decidedly paranoid manner.  The examiner 
noted that the Veteran's conflicts were so severe and his 
insight about them so limited that he was almost certainly 
unemployable.  In June 2009, the Veteran reported urinating 
and defecating in bed and his insight and judgment were 
described as "very impaired."  In September 2009, he 
complained that he was "made" to attend a christening, and 
indicated that he spent most of his time outside.  He avoided 
family gatherings and felt that "they talk behind my back."  

A January 2004 letter from BR, LSW, a social worker at the 
Vet Center, notes that the Veteran has moderate to severe 
PTSD as a result of his military experiences.  The symptoms 
include recurring nightmares about the helicopter crash, 
hypervigilance about the safety of his family when they are 
out of his sight, quick to react angrily to anyone who 
frustrates or threatens him or his family, sleep disturbance, 
frequent panic attacks when away from home, and difficulty 
holding a job.  The social worker also noted that the Veteran 
suffers from numerous physical ailments making employment all 
but impossible.  An August 2007 addendum from this social 
worker notes that the Veteran's military trauma as a result 
of the helicopter crash has resulted in guilt and caused him 
to distrust authority and leave jobs due to his overwhelming 
anxiety to get home to safety.  The social worker concludes 
that it has rendered the Veteran unemployable.  Another, 
February 2008, addendum from the social worker describes the 
Veteran's symptoms of severe anxiety, paranoia, panic 
attacks, authority issues, inability to endure any type of 
employment due to excessive levels of anxiety triggered by 
the least amount of stress, and discomfort with relationships 
outside of his family.  

On initial VA PTSD examination in June 2004, the Veteran 
reported nightmares, being isolative (it is hard for him to 
be around other people, even family), irritable and quick to 
angry, auditory hallucinations, daily depressed mood, feeling 
helpless and hopeless, preoccupation with death and dying and 
overwhelming thoughts of suicide.  On mental status 
examination, the Veteran was poorly groomed, he reported some 
concentration problems, mood was anxious and depressed, he 
described symptoms of panic attacks and agoraphobia as well 
as depression, and acknowledged episodes of overwhelming 
suicidal ideation without plan or intent.  The examiner noted 
that the Veteran meets the DSM IV criteria for a diagnosis of 
PTSD with chronic, severe, unremitting symptoms of re-
experiencing, avoidance, and hyperarousal.  The auditory 
hallucinations were clearly trauma related and best 
understood as psychotic feature of his PTSD.  The Veteran 
also met the criteria for a diagnosis of depressive disorder, 
NOS, and panic disorder with agoraphobia (which are 
frequently co-morbid with PTSD.)  The Global Assessment of 
Functioning (GAF) score was identified as 30 and the 
Veteran's prognosis was deemed "poor."  

An August 2007 letter from the Veteran's sister notes that he 
is anti-social, rarely attends family functions and can be 
very difficult to deal with.  

A November 2007 PTSD examination report notes that the 
Veteran has developed avoidance behavior, has maintained a 
low level of socialization, has symptoms of increased 
arousal, chronic insomnia with difficulty falling and staying 
asleep, and a longstanding history of intense irritability 
associated with a low frustration threshold and occasional 
outbursts of anger.  The examiner noted that the Veteran goes 
to dinner occasionally with his wife, maintains good contact 
with his family and is a regular church member.  The examiner 
summarized that the Veteran has severe PTSD and moderately 
severe major depressive disorder secondary to PTSD.  A GAF 
score of 42 was assigned.  

On April 2009 VA compensation examination it was noted that 
the Veteran described symptoms of anxiety, suspiciousness, 
chronic insomnia, mild memory loss, blunted affect, moderate 
avoidance of social activities, frequent intrusive memories 
and nightmares, occasional flashbacks, significantly 
diminished interest in participation in most activities and 
feeling moderately emotionally detached from most other 
people in his life including his wife and children.  He 
reported that his symptoms of irritability and occasional 
angry outbursts have increased significantly since the prior 
examination.  The Veteran reported an increase in frequency 
of urinating in his bed during dream and nightmare activity.  
The Veteran and his wife reported that they had separated for 
two months (after over 30 years of marriage) because she 
needed a break from his increasing symptoms of anxiety, 
depression, and PTSD.  He maintained an adequate relationship 
with his daughters.  The Veteran reported that he would be 
unable to maintain employment due to concentration 
difficulties, difficulties with regulating emotion, and 
negative appraisals of his ability to function, including his 
increased difficulty managing his reactions to authority 
figures and working with individuals from ethnic minority 
populations.  The Veteran and his wife indicated that he 
occasionally neglected his hygiene (the examiner did not 
report that this was so on the date of examination).  A GAF 
score of 48, indicating a severe level of psychiatric 
symptomatology which affects most areas of his daily 
functioning, was assigned.  

At the January 2010 Travel Board hearing, the Veteran 
testified that he continued to hear people calling his name 
and saw shadows of people in the dark.  He also reported 
overwhelming thoughts of suicide because he was tired of 
feeling sick and is "shut in" all the time.  His wife 
testified that she has been married to the Veteran for 36 
years and he has always had difficulty maintaining 
employment.  She recalled that she took two jobs and worked 
60 hours per week because he was unable to go to work.  The 
Veteran's social worker (BR, LSW, from the Vet Center) 
testified that, as a result of traumatic experiences in 
service, the Veteran saw the world as a dangerous place, was 
hypervigilant, had anger towards authority, and isolated 
himself.  The social worker identified symptoms of moderate 
to severe depression, exaggerated startle response, panic 
attacks, and sleep disturbance (especially nightmares).  The 
Veteran reported that he continued to receive psychiatric 
treatment and was on medication.  [The undersigned observed 
that the Veteran did not display poor hygiene.]



Legal Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.

With an initial rating assigned following a grant of service 
connection, as here, separate ratings may be assigned for 
separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  It is the policy of VA to 
administer the law under a broad interpretation, consistent 
with the facts in each case with all reasonable doubt to be 
resolved in favor of the claimant; however, the reasonable 
doubt rule is not a means for reconciling actual conflict or 
a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

Psychiatric disability warrants a 50 percent rating when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating requires occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood due to such symptoms as 
suicidal ideation; obsessional rituals; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful situation; and 
inability to establish and maintain effective relationships.  
A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Code 9411.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996).  A score of 21 to 30 reflects that 
behavior is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day, no 
job, home, or friends).  A score of 31-40 is assigned where 
there is "[s]ome impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work)."  DIAGNOSTIC AND STASTICAL MANUAL OF MENTAL 
DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 41-50 is 
assigned where there are "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  A 
score of 51-60 is appropriate where there are "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers."  Id.

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

The Veteran has endorsed symptoms of hallucinations, paranoid 
ideation, panic attacks, poor concentration, suicidal 
thought, trouble sleeping, depression, anger outbursts, 
depression, anxiety, obsessive rumination on military events, 
avoidance behavior, social isolation, memory loss, and 
blunted affect.  Such symptoms were also reported on VA 
examinations in June 2004, November 2007, and April 2009 as 
well as in the course of VA outpatient treatment.  His social 
worker has noted he has excessive levels of anxiety triggered 
by the least amount of stress and the November 2007 VA 
examination report noted a longstanding history of intense 
irritability associated with a low frustration threshold and 
occasional outbursts of anger.  The clinical evidence and the 
January 2010 hearing testimony of the Veteran, his wife, and 
his social worker reflect that throughout the Veteran has had 
significant difficulty in establishing and maintaining 
effective work and social relationships; has reduced 
reliability and productivity in completion of tasks as a 
result of problems with short term memory, anxiety, panic 
attacks, poor anger management, and suspiciousness and these 
symptoms have led to social isolation, distrust of authority 
and a feeling that the world is a dangerous place.  
Accordingly, the schedular criteria for a 70 percent rating 
are met, and such rating is warranted for the entire appeal 
period.

The Board has also considered whether the next higher 
schedular rating of 100 percent might be warranted, but found 
no distinct period of time when symptoms and associated 
impairment were such as to meet or approximate the regulatory 
criteria for such rating.  No examiner has found the Veteran 
to exhibit gross impairment in thought process or 
communication; all have described his accounts of his 
symptoms that reflect goal-orientation; while he (and his 
wife) have provided accounts of hallucinations, such are not 
shown to be persistent (he was never found actively 
hallucinating on clinical evaluation, or noted to be doing so 
at the hearing on appeal).  While he has a history of 
occasional angry outbursts, he is not shown to have exhibited 
grossly inappropriate behavior.  There is no indication that 
he is considered a persistent danger to harm himself or 
others; significantly, there have been no reports of violent 
physical behavior, and a clinical notation indicates that he 
has been entrusted with child-care of grandchildren (baby-
sitting).  While he and his wife have indicated that he 
occasionally neglects hygiene (notably not minimal personal 
hygiene), such accounts have not been clinically 
corroborated, and are considered to some extent to be 
compensation-driven.  (One examiner noted the Veteran was 
poorly groomed, but otherwise he has not been reported as 
displaying neglect of minimal cleanliness standards.  
Notably, the Veteran did not present for his hearing in a 
state of neglect of minimal hygiene.)  In this regard, the 
Board also notes that while the Veteran and his wife have 
reported he is unable to control his bladder at night, no 
provider has indicated that this is a manifestation of his 
service-connected psychiatric disability.  Significantly, 
clinical data in the record show he has various nonservice-
connected physical ailments (including diabetes), and at 
times (in 2005, 2006 e.g.) was found to have some 
abnormalities on urinalysis.  Notably, his records of 
treatment for physical disability do not show that he reports 
nocturnal urinary incontinence to his treatment-providers.   
He has never been clinically reported disoriented as to time, 
place, person, or to have lost memory for names of close 
relatives, and he provides detailed accounts of his (less 
than optimal) work history.  Furthermore, there is no report 
of other symptoms of a nature and gravity consistent those in 
the criteria for a 100 percent schedular rating.  

The Board notes that GAF scores assigned have ranged as low 
as 30 (on one occasion on June 2004 VA examination), 
signifying (i.e., by a score of 21-30; see DSM-IV GAF scale) 
that behavior is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day, no 
job, home, or friends)).  The GAF score of 30 is not 
supported by (and is inconsistent with) the findings noted on 
that examination, and therefore is not dispositive.  While 
the Veteran reported suicidal ideation, he had no suicidal 
intent.  There was no evidence of serious impairment in 
communication or judgement and no indication of inability to 
function in almost all areas; the examiner noted that the 
Veteran was oriented and that his cognition was intact, 
although he was described as poorly groomed, he was not 
otherwise reported incapable of functioning in everyday 
activities.  The Board notes that even if the GAF scores were 
accepted at face value, and without explanation, they do not 
reflect impairment/a disability picture consistent with the 
criteria for a 100 percent schedular rating.  A GAF score of 
20 or below reflects danger of hurting self or others, or 
occasional failure to maintain minimal personal hygiene, or 
gross impairment in communication, and a GAF score of 10 or 
less reflects persistent danger to self or others, or 
persistent inability to maintain minimal personal hygiene, or 
serious suicidal act.  See DSM-IV GAF scale. Thus, even the 
lowest GAF score reported does not support a finding that 
there is psychiatric impairment consistent with a 100 percent 
schedular rating. 

In summary, while the evidence shows that the Veteran's PTSD 
causes extensive social and occupational impairment, the 
symptoms shown are not such as to result in total social and 
occupational impairment.  Moreover, even the Veteran's social 
worker noted (in January 2004) that the Veteran suffers from 
various physical ailments that make employment all but 
impossible.  He has been married to the same woman for 36 
years (albeit with a two month separation at one point), 
enjoys baby- sitting his granddaughter, has an adequate 
relationship with his children, and has been reported as 
regularly going to church.  The disability picture presented 
by the Veteran's PTSD does not reflect that the PTSD is 
manifested by symptoms of such gravity as to result in total 
occupational and social impairment.  Accordingly, the Board 
finds that the criteria for a 100 percent schedular rating 
are not met or approximated, and that a schedular rating in 
excess of 70 percent for PTSD is not warranted.

The Board has considered whether referral for consideration 
of an extraschedular rating is indicated.  Inasmuch as all 
symptoms of the Veteran's PTSD (and the associated functional 
impairment described) are fully encompassed by the schedular 
criteria for a 70 percent rating, the schedular criteria are 
not shown to be inadequate.  See Thun v. Peake, 22 Vet. 
App. 111(2008).  Consequently, referral for extraschedular 
consideration is not warranted.  The Board also notes, again, 
that the Veteran's claim for a total rating based on 
individual unemployability (TDIU) was separately denied in 
May 2009, and that he did not file a notice of disagreement.  
Consequently, that determination is final, and the matter of 
entitlement to a TDIU rating is not before the Board.  See 
Rice v. Shinseki, 22 Vet. App. 447 (2009).  The preponderance 
of the evidence is against a higher (100 percent) rating, and 
the benefit of the doubt rule does not apply as the 
conclusion in that regard.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A 70 percent (but no higher) schedular rating is granted for 
the Veteran's service-connected psychiatric disability 
subject to the regulations governing payment of monetary 
awards.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


